Citation Nr: 0414202	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-17 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for service-connected 
generalized anxiety disorder, currently evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from January 1970 to January 
1973, which included a tour of duty in the Republic of 
Vietnam from November 1969 to October 1970, where he earned a 
Combat Infantry Badge.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2002 rating decision of the RO, 
which denied the benefit sought on appeal, following the 
receipt of the veteran's claim for increase in March 2001.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  


REMAND

Although the veteran was afforded notice of the Veterans 
Claims Assistance Act of 2000 in a letter issued to him in 
April 2002, that letter was in the context of a claim of 
service connection.    The Board finds that VA has not 
properly notified the veteran of the VCAA and that VA has not 
fulfilled its duty to assist with respect to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The RO should contact the veteran and 
his representative and provide written 
notice of the provisions of VCAA and 
implementing regulations specific to his 
claim for an increased rating for 
generalized anxiety disorder.  The 
veteran should be specifically advised 
what information and medical or lay 
evidence is necessary to substantiate his 
claim, and the RO should advise him of 
what evidence, if any, he is expected to 
obtain or submit on his own, and what 
evidence VA will request on his behalf.  

2.  The veteran should be requested to 
submit an authorization to permit VA to 
obtain copies of all treatment records 
from Dr. P. P. T., dated from March 2000 
to the present.  

3.  Thereafter, the RO should also 
schedule the veteran for a VA psychiatric 
examination.  The complete VA claims file 
must be provided to the examiner for 
review in conjunction with the 
examination.  

4.  The RO must then review the claims 
file and ensure that the above, or any 
other notification and development action 
required by the VCAA and its implementing 
regulations is completed, consistent with 
all governing legal authority.  

5.  Thereafter, the RO should 
readjudicate the claim on appeal based on 
review of the entire evidentiary record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction he 
and his representative should be provided 
a supplemental statement of the case, 
with an opportunity to respond thereto.  

The purposes of this REMAND are to assist the veteran, to 
afford him due process of law, and to comply with the notice 
provisions of the VCAA.  By this REMAND, the Board intimates 
no opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran unless he receives further 
notice.  He does, however, have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


